                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ANDRE HOSKINS,                                       CASE NO. C18-1252-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    AMERICAN CIVIL LIBERTIES UNION
      FOUNDATION, et al.,
13
                             Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiff’s motion for mediation pursuant to
19   Western District of Washington Local Civil Rule 39.1 (Dkt. No. 22). Plaintiff’s motion is
20   premature, as there is a pending motion to dismiss his claims against Defendant American Civil
21   Liberties Union Foundation (Dkt. No. 23) and a pending motion for a more definite statement
22   filed by Defendants City of Seattle, Seattle Office for Civil Rights, and Seattle Public Library.
23   (Dkt. No. 30.) Plaintiff may request that the court order Rule 39.1 mediation, if and when the
24   Court holds a status conference to set the case’s scheduling order. Therefore, Plaintiff’s motion
25   for Rule 39.1 mediation (Dkt. No. 22) is DENIED.
26          //


     MINUTE ORDER
     C18-1252-JCC
     PAGE - 1
 1        DATED this 16th day of April 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1252-JCC
     PAGE - 2
